Citation Nr: 1511721	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  12-17 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), depression, and an adjustment disorder.

2.  Entitlement to service connection for a skin disorder, including as due to an undiagnosed illness.

3.  Entitlement to an initial compensable rating for status post right ring finger proximal interphalangeal (PIP) joint contracture release with residual flexion deformity.

4.  Entitlement initial compensable rating for left knee degenerative joint disease (DJD) status post anterior cruciate ligament repair in excess of 10 percent from September 30, 2010 to December 8, 2010 and in excess of 0 percent beginning July 1, 2011.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran had active duty from April 2007 to June 2009 and served in the Reserves with a period of active duty for training (ACDUTRA) from February to September 1998.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that these matters must be remanded to ensure all necessary development is completed prior to issuing a decision on the matters on appeal.

The Veteran has indicated he has received VA treatment at the Brockton and Providence medical facilities, but no records from Brockton have been obtained and no records from the Providence VA Medical Center (VAMC) have been associated with his record since October 2011.  Outstanding VA medical records must be obtained since they are constructively part of the record.

The Veteran has indicated since his VA examinations in August and September 2011 that his left knee and right ring finger disabilities have worsened.  Although he failed to report for examinations scheduled in May 2013, it appears that he reported a new address in June 2012.  It is unclear as to whether notice of the examination was mailed to him at his current address.  Therefore, he should be provided an additional opportunity to report for VA examinations.

At the time of the Veteran's September 2011 VA examination for PTSD there was no diagnosis of this disorder of record.  And while the Veteran was diagnosed with an adjustment disorder in October 2010, the examiner did not offer a nexus opinion regarding this disorder.  Since a January 2011 VA treatment record contains a diagnosis of PTSD and the previous examination was inadequate, the Veteran should be afforded another examination.

The Board also finds the August 2011 VA skin examination and the addendum provided in October 2011 are inadequate to decide the claim.  The examiner did not appear to fully consider the in-service skin problems, address the possibility of an undiagnosed illness, or offer a nexus opinion for skin disorders other than tinea corporis, and only offered opinions regarding tinea capitis and rosacea in regards to exposure Persian Gulf exposures.  Therefore, another examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete treatment records from the Bedford, Boston, Providence, and Brockton VA treatment facilities, dated since June 2009.

2.  Undertake efforts to verify the Veteran's current mailing address.  Ensure that notice of the following VA examinations is mailed to him at his current address.  This should be documented in the claims folder.

3.  Schedule the Veteran for appropriate VA examinations of his right ring finger and left knee to determine the current severity of the disabilities.  The claims file, to include records stored electronically in VBMS and Virtual VA, should be made available to and reviewed by the examiner(s) in conjunction with the examination(s).  The appropriate Disability Benefits Questionnaires (DBQ) should be filled out for this purpose, if possible.

4.  Schedule the Veteran for a VA skin examination.  
After a thorough review of the complete record, and a full clinical evaluation, the examiner should address the following:

a) Identify all current skin disabilities found to be present, i.e., rosacea, dermatitis, tinea captitis, etc.  All necessary tests in order to determine the correct diagnoses as determined by the examiner are to be done.  

b) For any diagnosed skin disorder, is it at least as likely as not (i.e., 50% or greater probability) that it had its clinical onset during service or is related to any incident of service, to include environmental exposures (i.e., burn pits, etc.) in the Persian Gulf?  

c)  If a disorder manifested by skin symptoms is not diagnosed, the examiner should indicate whether or not any skin findings are attributable to undiagnosed illness.  If there are any objective indications of a skin disorder that cannot be attributed to any organic or psychological cause, the examiner should so state.  The examiner should identify any abnormal symptoms, abnormal physical findings, and abnormal laboratory test results that cannot be attributed to a known clinical diagnosis.

d) In rendering the opinions, the examiner should address the following:

* A June 2008 examination of the Veteran's finger during his active duty also notes he was "significant for rashes".

* July and November 2010 problem lists from the Ft. McCoy Clinic include dermatitis and tinea capitis and chronic problems.

* A September 27, 2010 VA treatment note shows rash and itching on the face, rosacea.

* The Veteran's competent statements that he began having skin problems during service in 2007 and/or 2008.

e)  The examiner must explain the basis for each opinion offered.

5.  Schedule the Veteran for a VA psychiatric examination.  The entire claims file, including his electronic file, and a copy of this must be made available to the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence has been reviewed.  Any indicated tests should be performed and a complete history should be taken from the Veteran. The examiner must respond to the following:

a) The examiner should list all of the Veteran's psychiatric disorders in accordance with DSM-V.

b) With regard to each diagnosis, including adjustment disorder, major depression, etc., opine whether it is at least as likely as not (i.e. a 50% chance or greater) that the disability had its clinical onset during service or is related to any incident of service.

c) If PTSD is diagnosed, the examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s) and specifically address whether the Veteran's identified stressors are adequate to support a diagnosis of PTSD; and whether his symptoms are related to the identified stressors.

d) The examiner must explain the basis for each opinion offered.

6.  Then, review the record to ensure all remand directives have been accomplished.  If any medical opinion posed is not answered or sufficiently answered, return the case to the examiner(s) for completion of the inquiry.

7.  Finally, readjudicate the claims on appeal.  If any issue remains denied, the Veteran and his representative should be provided with an SSOC and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




